—Crew III, J.
Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered February 1, 1999, upon a verdict convicting defendant of the crimes of attempted murder in the first degree, attempted aggravated assault upon a peace officer, assault in the second degree and promoting prison contraband in the first degree.
On July 20, 1998, defendant was indicted and charged with attempted murder in the first degree, attempted aggravated assault upon a peace officer, assault in the second degree and promoting prison contraband in the first degree. Following a three-day jury trial, defendant was found guilty as charged *572and was sentenced to, inter alia, an indeterminate term of imprisonment of 25 years to life. This appeal ensued.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that no nonfrivolous issues can be raised on appeal. Our review of the record indicates otherwise. Accordingly, we will assign new counsel to represent defendant on appeal and grant defense counsel’s application to be relieved of her assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.